—Judgment, Supreme Court, *80Bronx County (Jerry Crispino, J.), entered on or about April 13, 1999, awarding plaintiff damages for personal injuries structured pursuant to CPLR article 50-B, unanimously modified, on the law, to vacate those portions of the judgment computing the amount of plaintiff’s annuity based upon the present, discounted value of future damages in excess of $250,000 and to remand the matter for entry of an amended judgment in which the amount of plaintiff’s annuity is computed based upon the future, undiscounted value of plaintiff’s future damages in excess of $250,000, provided, however, that prejudgment interest on future damages should be calculated based on the present value of such damages as of the date of the liability verdict, and otherwise affirmed, without costs.
The judgment must be vacated to the extent indicated and recalculated so as to use the future, undiscounted value, rather than the present value, of future damages for the computation of plaintiff’s annuity (see, Bryant v New York City Health & Hosps. Corp., 93 NY2d 592). The calculation of prejudgment interest on future damages, however, should be based on the present value of such damages as of December 6, 1996, the date of the liability verdict (see, Pay v State of New York, 87 NY2d 1011).
We have considered plaintiff’s remaining arguments and find them unavailing. Concur — Tom, J. P., Rubin, Andrias, Buckley and Friedman, JJ.